Citation Nr: 0900663	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
from June 24, 2003, to January 15, 2004.

2.  Entitlement to a higher evaluation for PTSD, evaluated as 
30 percent disabling from January 16, 2004, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, that awarded service 
connection for PTSD and assigned a 10 percent rating, 
effective from June 24, 2003.  In August 2008, the RO 
assigned a 30 percent rating for PTSD, effective from January 
16, 2004.


FINDINGS OF FACT

1.  Prior to January 16, 2004, the veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, sleep impairment, 
and mild memory loss.    

2.  Since June 24, 2003, the veteran's PTSD is not manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
PTSD from June 24, 2003, to January 15, 2004 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD from June 24, 2003, forward have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was satisfied through August 2003 
and March 2008 letters to the veteran that addressed all 
required elements, and the claim was readjudicated in an 
October 2008 supplemental statement of the case.  Regardless, 
in Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
lay statements from the veteran and his family, and examined 
the veteran in September 2003 and June 2008.  VA has 
satisfied its assistance duties.

Higher rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  As the veteran has 
perfected an appeal as to the assignment of an initial rating 
following the initial award of service connection for PTSD, 
the Board must evaluate all evidence of record reflecting the 
severity of the veteran's disability from the date of grant 
of service connection to the present.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Board concludes that the 
disability has not significantly changed during the rating 
period and that staged ratings are not warranted, as 
discussed below.

The veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).  Under this 
criteria, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when occupational and 
social impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild transient 
symptoms which decrease work efficiency and ability to 
perform occupational task only during periods of significant 
stress, or; where symptoms are controlled by continuous 
medication.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF of 71 to 80 is assigned when, if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

A GAF of 81 to 90 is assigned if there are absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

On VA evaluation in July 2003, the veteran was in no acute 
distress, and remained employed with the local sheriff 
department.  He found himself at times short or anxious when 
stressed at work.  He still had slight conflicts at home, but 
had been controlling his anger.  He still verbalized his 
feelings, but not angrily.  He had been having distressing 
dreams and was getting 4 hours of sleep.  He reported fatigue 
in the late evening and a fair appetite with a loss of 
weight.  He complained of decreased concentration and a short 
term memory problem but was not suicidal or homicidal.  He 
was casually dressed, alert, oriented, and cooperative.  His 
affect was euthymic, he said he was doing alright, his speech 
was productive, and his thought processes were coherent.  His 
memory was grossly intact, his fund of knowledge was fair, 
his automatic judgment was good, and his insight was good.  
Medication was continued.  

On VA evaluation in August 2003, the veteran stated that he 
was too irritable with his teenage daughters and hits the 
wall when he gets upset at home.  He stated that he was very 
controlled at work as he worked with the prison system as a 
manager of employees.  He said his job was very stressful and 
that he did not like social functions.  He was alert, 
oriented, and cooperative, and his insight was intact.  He 
had no thoughts or plans to commit suicide or homicide and 
his thoughts were coherent with clear speech.  There was no 
indication of delusions or hallucinations, and his affect was 
normal.  His mood was quiet and pleasant and he stated that 
he never cries.  

On VA examination in September 2003, the veteran reported an 
improved mood and decreased irritability on Celexa.  He 
stated that for 17 of the last 21 years, he was employed by 
the sheriff department.  He was an assistant warden in the 
prison.  He was responsible for about 70 employees and 200 
prisoners.  He reported that his performance on the job was 
very good with only occasional anger outbursts.  His work 
functioning appeared to be of a very high standard, but he 
was very angry and hostile with his wife and daughters at 
home.  Minor infractions of household rules would lead him to 
inappropriate angry outbursts.  These reports are 
corroborated by statements from his daughters and wife which 
were received in June 2003.  His only care involved use of 
Celexa.  He denied suicidal ideation or intent and had no 
legal problems.  He had a number of friends at work and was 
involved in pleasurable pursuits such as fishing and 
socializing with friends.  He was on time and very neatly 
dressed and groomed.  He responded to all questions and 
rapport was easily established.  His speech was normal and 
logical.  He became tearful only when mentioning the time he 
visited the Vietnam war memorial.  He reported decreased 
libido and decreased enjoyment in activities.  The examiner 
felt that the veteran's PTSD symptoms were mild and that he 
also had a moderate major depression.  The examiner indicated 
that his anger outbursts and irritability were associated 
with his depressive episode or were from behavior learned in 
childhood.  

On VA evaluation on January 16, 2004, the veteran stated that 
he did not find his problems to be an issue at work, but at 
home.  He reported that he had no major problems with 
concentration, and denied suicidal or homicidal thoughts.  
Mental status examination revealed him to be casually 
dressed, alert, oriented, and cooperative, with a slightly 
anxious affect.  His mood was fair and he had coherent 
thought processes with normal speech.  Automatic judgment and 
insight were intact.  The evaluator felt that the veteran's 
PTSD was of a mild to moderate severity.  

When VA saw veteran in July 2004 for follow-up and medication 
management, he remained employed with the sheriff department.  
At times he found himself short or anxious when stressed at 
work.  At home, he still had slight conflicts but had been 
controlling his anger.  He was still verbalizing his 
feelings, but not angrily.  He was getting 4 hours of sleep 
and had fatigue in the late evening.  He complained of short 
term memory problems, but denied suicidal or homicidal 
ideation.  Examination revealed him to be casually dressed, 
alert, oriented, cooperative, and of euthymic affect.  His 
mood was alright, his speech was productive, his thought 
processes were coherent, and his memory was grossly intact.  
His fund of knowledge was fair and automatic judgment and 
insight were good.  

A January 2005 letter from a VA clinical social worker 
indicates that the veteran had been seen from March to June 
2004 and that his presenting complaints included increased 
agitation at home and work, explosive behavior manifest by 
hitting walls and being verbally abusive, gritting his teeth, 
lack of empathy for others, and numbness and lack of 
connection to feelings.  He also complained of an increased 
difficulty to remember things and stay focused.  His 
occupation had pressures and demands which provided him with 
a challenging atmosphere which he could use as an adrenaline 
rush each time he conquered or overcame obstacles.  He seemed 
to use his job as an escape vehicle to subdue his persistent 
sense of being jittery or on edge, working 12-16 hours a day 
and pulling details on the weekend.  He was getting about 4 
hours of disruptive sleep per night.  His flight or fight 
behaviors had infiltrated his marital life contributing to 
more emotional distance and tension in his relationships with 
his wife and children.  

On VA evaluation in January 2005, the veteran reported 
decreased concentration, irritability, and at times feeling 
hopeless and helpless.  He denied being homicidal or 
suicidal.  He reported avoidance behavior.  Clinically, he 
was casually dressed, alert, oriented, and cooperative.  His 
affect and mood were constricted.  He had no hallucinations 
or delusions, his memory was intact, his fund of knowledge 
was fair, and his automatic judgment was good.  No acute 
intervention was required.  

In February 2005, the veteran stated that he had requested a 
transfer at work because of many problems at work, and that 
he may be calm on the outside but there is turmoil inside.  

In July 2005, the veteran's mood was blah and his affect was 
constricted.  In September 2006, a PTSD screen was negative.  
In October 2006, he was casually dressed, alert, oriented, 
cooperative, and with fair eye contact.  His affect was 
euthymic, speech was normal, thoughts were coherent and goal 
directed without homicidal or suicidal ideation, and his 
memory was grossly intact.  His judgment was good.  He still 
had anxiety symptoms, consistent with PTSD.  His GAF was 82.  

On VA examination in June 2008, the veteran was taking an 
antidepressant but no psychotherapy, and was in better 
control of his anger with medication.  He stated that he had 
good relationships with his grown children, had few friends, 
and spent most of his time with his wife.  He liked fishing 
and playing video games and had no history of suicide 
attempts, violence, or assaultiveness, and he was friendly 
with co-workers at work.  He complained of irritability, 
angry outbursts, hypervigilance, detachment, and depression, 
and he stated that he did not miss any work but had poor 
social interaction.  He had had increased problems at work 
due to difficulty getting along with a supervisor, and his 
mood was very affected by this.  He also reported isolation 
from his wife and irritability.  Examination revealed him to 
be clean, appropriately dressed, and restless, with 
unremarkable speech, an appropriate affect, and an anxious 
mood.  His thought processes and content were unremarkable, 
and he had no delusions and good judgment.  He would sleep 4-
6 hours per night with frequent awakenings to check doors and 
locks.  He had no inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, or homicidal 
or suicidal thoughts, and his impulse control was fair.  His 
remote, recent, and immediate memory was mildly impaired, and 
he had problems remembering names and faces.  His symptoms 
were judged to be mild to moderate.  His GAF was 55.  His 
depressive symptoms were felt to be due to his PTSD.  

The evidence indicates that from June 24, 2003 to January 15, 
2004, the veteran had occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, decreased concentration, 
irritability, anxiety, sleep impairment, and mild memory 
loss.  Accordingly, entitlement to a 30 percent rating from 
June 24, 2003 (the date of the award of service connection), 
to January 15, 2004, is warranted.

However, the preponderance of the evidence indicates that 
from June 24, 2003, forward, a rating in excess of 30 percent 
is not warranted.  As noted above, the veteran's complaints 
include decreased concentration, depressed mood, 
irritability, anxiety, sleep impairment, and memory loss.  
However, his memory was consistently described as grossly 
intact on examination, with the exception of one occasion in 
2008 when his remote, recent, and immediate memory was 
characterized as only mildly impaired.  The veteran's speech 
has been described as clear, productive, normal, and logical.  
His thought processes were coherent and goal directed, and 
his judgment and insight were good.  He has denied having any 
panic attacks.  Examination has revealed problems with mood 
and a constricted affect.  While the veteran has some 
conflicts at home with his family, he has friends at work and 
was involved in pleasurable pursuits such as fishing and 
playing video games.  He reported good relationships with his 
grown children.  He has been employed for many years with the 
local sheriff department and does not miss work.  

In light of the above, the Board concludes that a rating 
greater than 30 percent from June 24, 2003, is not warranted.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Finally, there is no evidence that the manifestations of PTSD 
are unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008).


ORDER

Entitlement to a 30 percent rating, and not higher, for PTSD 
from June 24, 2003, to January 15, 2004 is granted.

Entitlement to a rating in excess of 30 percent rating for 
PTSD from January 16, 2004, forward is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


